Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                              FILED
regarded as precedent or cited before any                   Dec 12 2012, 8:49 am
court except for the purpose of
establishing the defense of res judicata,                          CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
collateral estoppel, or the law of the case.                            tax court




ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

ROBERT J. PALMER                                FREDERICK B. ETTL
May, Oberfell, Lorber                           South Bend, Indiana
Mishawaka, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JASON WILSON,                                   )
                                                )
       Appellant-Respondent,                    )
                                                )
              vs.                               )       No. 71A03-1204-DR-153
                                                )
KELLY (WILSON) MYERS,                           )
                                                )
       Appellee-Petitioner.                     )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable Margot F. Reagan, Judge
                             Cause No. 71D05-0411-DR-640



                                    December 12, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Since the marriage of Jason Wilson and Kelly (Wilson) Myers was dissolved, they

have been entangled in numerous court battles over their children. At issue today is

Wilson’s contention that he is entitled to reversal of an order modifying primary physical

custody of the parties’ two children from Wilson to Myers because of the trial court’s

lack of formality during various proceedings. He also requests that we remand the case

to the trial court for an assessment of appellate attorney fees and expenses.

       We conclude that Wilson is precluded from complaining about the unique

procedures utilized by the trial court because he acquiesced in them. We also conclude

that remand is unnecessary. Accordingly, we affirm the judgment of the trial court.1

                                               FACTS

       The marriage of Wilson and Myers was dissolved in 2006. By agreement of the

parties, the dissolution decree awarded Wilson with primary physical custody of B.W.

and A.W., who are now fourteen and eleven, respectively. In February 2011, Myers filed

a petition to modify custody, asking for primary physical custody of A.W. At a hearing

on the petition, Myers alleged that A.W. had asked to live with her and that Myers was

now remarried and “a stay-at-home mom [who] can devote a significant amount of time

to [A.W.’s] care and upbringing.” Tr. p. 3. The trial court ordered a custody evaluation

to be performed by the Domestic Relations Counseling Bureau (DRCB).


1
  After Myers’s Reply Brief was submitted, Wilson filed a “Motion for Leave to Respond to Appellant’s
Reply Brief.” In response, Myers submitted a “Motion to Strike, and Memorandum in Opposition to,
Appellee’s Motion for Leave to Respond to Appellant’s Reply Brief.” Because we affirm the trial court’s
judgment solely from the arguments made in the Appellant’s Brief, the Appellee’s Brief, and the
Appellant’s Reply Brief, we deny both motions.
                                                  2
       After the initial intake interviews, the DRCB sent a letter to the trial court

recommending family counseling and summarizing some of the issues presented by the

family, including that Myers and B.W. had a “strained” relationship. Appellee’s App. p.

2. The DRCB also submitted to the trial court in-camera interviews of the children.

       Wilson initially agreed to counseling but later reneged and had to be court-ordered

to participate. Upon reports that he continued to resist counseling, the trial court obtained

consent from both parties to speak directly to personnel at Lincoln Therapeutic.

Nevertheless, at a subsequent status hearing, Myers reiterated her belief that Wilson was

resisting counseling because her relationship with B.W. had improved. She urged the

trial court to speak directly to Karen Davies, the counselor who had been seeing Wilson

and Myers. Wilson’s counsel claimed that Davies had “become very biased” but did not

object, even after the trial court stated, “I’m willing to [talk to Davies]. . . . I often do talk

directly to counselors and I try and get as much information as I can . . . .” Tr. p. 76.

       On November 21, 2011, Myers filed an amended motion to modify custody, this

time asking for primary physical custody of both children. Although an evidentiary

hearing was scheduled, the parties agreed to postpone the hearing indefinitely to allow

the DRCB to conduct a child custody evaluation for both children.

       In February 2012, Lincoln Therapeutic Executive Director Jeannine Curtis wrote a

letter to the court advising that Wilson had secretly recorded a number of his counseling

sessions, expressing outrage at this conduct, and asking the court to order him to

relinquish any and all tapes. Curtis also stated she believed that Wilson’s “focus is on the

                                                3
‘win’ rather than what is best for the children.” Appellee’s App. p. 16. That same day,

the court ordered Wilson to deliver the recording device and all of his recordings to the

court. The court also scheduled a hearing on the amended motion to modify custody.

       At the March 19, 2012 hearing, both Wilson and Myers appeared in person and by

counsel. Curtis and Davies were also present, having been asked by the trial court to

attend the hearing. At some point, the trial court stated, “I think we’ve gotten to the point

where I’m ready to rule on [the custody modification petition]. But first I want to hear

from the parties and I want to hear from [Curtis] and [Davies]. And I definitely want to

know why there was taping going on.” Tr. p. 85. No oath was administered. Rather, the

hearing consisted of a sort of discussion with everyone participating.

       After the trial court declared its intention to rule on the custody modification

petition, Wilson’s attorney requested an evidentiary hearing and a second in-camera

interview of the children.    Without waiting for a response from the court on these

motions, however, Wilson’s counsel turned to the issue of the tape recording and

explained that Wilson had believed that taping the sessions was legal. Wilson explained

that he had taped the sessions because he felt as if he was not “getting a fair shake” from

the counselors and thought that they might lie. Id. at 88.

       Curtis explained that Lincoln Therapeutic does not allow recording to protect the

privacy of everyone on its premises. When asked what she believed Wilson’s motivation

for the recording to have been, Curtis replied that “the only reason [she] could see . . .

would be to gain some sort of advantage to win.” Tr. p. 92. Curtis also testified that

                                             4
Wilson had been “grilling” the children after their counseling sessions. Id. at 104. Myers

reiterated that despite Wilson’s interference with her relationship with B.W. to the point

that there was “virtually no relationship” between them, their relationship had improved

after D.W. went to only a few counseling sessions. Id. at 98. Davies also testified,

characterizing Wilson’s cooperation in therapy as “resistant” and stating that although

she “didn’t always agree with [Myers], . . . Myers took responsibility for her mistakes,

[but she] could never get . . . Wilson to take any responsibility.” Id. at 100-01.

        Near the end of the hearing, the trial court stated:

        I don’t want to look at particular instances. . . . [I]t’s the whole picture.
        And I’m very disturbed by it. Especially the fact that it kept going. [sic]
        We kept trying to resolve this in the best way for the kids. And in the
        meantime, I feel like we’ve wasted a year. . . . I don’t understand why we
        would need an evidentiary hearing. Because I want to grant the Amended
        Motion to Modify Custody to give both the children to Ms. Myers.

Id. at 102-05. The court then chastised Wilson, saying, “you need to try in the best

interest of your children. There was no effort here.” Id. at 106.

        At the court’s request, Myers’s counsel prepared a form order, which stated that

Myers’s motions to modify custody were granted and awarded custody of the children to

Myers. The order recited no findings of fact. Wilson’s counsel objected to the form

order, stating that she believed the order to be deficient. On March 21, 2012, the court

issued the order modifying custody that Myers’s counsel drafted.2 Wilson now appeals.


2
  On April 4, 2012, the Court issued an amended order modifying custody after Wilson requested
clarification on a provision of the order regarding the children’s schooling. However, neither party
provided this Court with a copy of the amended order. Wilson is reminded that the appellant is to provide
this Court with everything that may be necessary to resolve the appeal. See Appellate Rule 50(A). As the
                                                   5
                                DISCUSSION AND DECISION

                                      I. Standard of Review

       At the outset, we note that “in family law matters, trial courts are afforded

considerable deference.” D.C. v. J.A.C., No. 32S04-1206-DR-349, slip op. at 1 (Ind.

Nov. 13, 2012). Accordingly, we review custody modifications for abuse of discretion

and will set aside a judgment only when it is clearly erroneous. In re Marriage of

Richardson, 622 N.E.2d 178, 178 (Ind. 1993). A judgment is clearly erroneous if it is

clearly against the logic and effect of the facts and circumstances before the court. In re

Paternity of M.J.M., 766 N.E.2d 1203, 1208 (Ind. Ct. App. 2002). In the absence of

special findings, the decision of a trial court is reviewed under a general judgment

standard and will be affirmed if it can be sustained upon any legal theory consistent with

the evidence introduced at trial. Id. We do not reweigh the evidence or assess witness

credibility, and we consider only the evidence and reasonable inferences supporting the

trial court’s decision. Id.

                                     II. Evidentiary Hearing

       Wilson first claims that the trial court denied him an evidentiary hearing on

Myers’s petition to modify custody. To show such a hearing was denied, Wilson points

to his counsel’s declaration at the March 19, 2012 hearing that he was “entitled to an

evidentiary hearing on the issue of custody” and the trial court’s later reply that “I don’t

understand why we would need an evidentiary hearing.” Tr. p. 86, 105.

amended order modifying custody likely superseded the original order modifying custody, it should have
been provided either in addition to or in the place of the March 21, 2012 order.
                                                  6
       Wilson also directs us to In re Marriage of Henderson, 453 N.E.2d 310 (Ind. Ct.

App. 1983). In Henderson, one party failed to appear at a custody hearing, and the trial

court, without hearing any evidence, modified custody in favor of the parent who

appeared. Id. at 315. On appeal, this Court likened the procedure employed by the trial

court to that of a default judgment, which was held to be inappropriate because “[t]he

welfare of a child is not a matter of default.” Id. at 316. However, as the trial court’s

decision in this case was not a default judgment, Henderson is easily distinguishable.

       We agree with Wilson that it is of utmost importance for a trial court to consider

all of the pertinent information for it to make a reasoned decision regarding a petition to

modify custody. Alexander v. Cole, 697 N.E.2d 80, 83 (Ind. Ct. App. 1998). However,

we believe that the trial court fulfilled its duty to consider the relevant evidence not only

through the evidence presented at the March 19, 2012 hearing, but also through evidence

presented at prior hearings, the court’s communications with the counselors, and the in-

camera interviews reviewed by the court. See Haley v. Haley, 771 N.E.2d 743, 747 (Ind.

Ct. App. 2002) (upholding a custody modification decision when evidence was presented

at hearings conducted on various dates rather than at one full-blown evidentiary hearing).

       In the present case, the trial judge had been involved with this family’s various

custody and parenting time disputes since 2009. Appellant’s App. p. 8. In the year after

Myers initially petitioned to modify custody, the court held frequent hearings and status

conferences at which the parties provided information relevant to modification. Id. at 9-

14. The DRCB also provided feedback, including in-camera interviews of the children,

                                             7
and with the consent of the parties,3 the trial court spoke to personnel at Lincoln

Therapeutic. Id. at 43; Appellee’s App. p. 1-3; Tr. p. 45. Finally, at the hearing on

March 19, 2012, which was in fact an evidentiary hearing, the court heard argument from

both parties and unsworn testimony from Curtis and Davies. Tr. p. 86-87, 91-93, 97-105.

To the extent that Wilson contends that the counselor’s unsworn testimony was not

substantive evidence and that he was denied an opportunity for cross-examination of the

counselors, these claims are waived because Wilson failed to object. See Werner v.

Werner, 946 N.E.2d 1233, 1246 (Ind. Ct. App. 2011) (holding that by failing to object at

trial, an appellant waived her claims of error to unorthodox hearing procedures), trans.

denied. As a result, Wilson’s claim that he was denied an evidentiary hearing fails.

                             II. The Custody Modification Decision

        When an initial custody determination is made, both parents are presumed equally

entitled to custody. In re Marriage of Nienaber, 787 N.E.2d 450, 455 (Ind. Ct. App.

2003). Once this initial decision is made, however, a child’s need for stability requires

that custody not be changed lightly. Kirk v. Kirk, 770 N.E.2d 304, 308 (Ind. 2002).

Indeed, a trial court is authorized to grant a petition to modify custody only if the

modification is in the best interests of the child and there is a substantial change in one or

more of the best interests factors, including: (1) the child’s age and sex; (2) the wishes of


3
  Although Wilson now claims his consent was only for billing issues, this assertion is undermined by the
fact that at the time of the consent, the parties also disputed whether Wilson was resisting counseling
because he resented the developing relationship of Myers and B.W. Tr. p. 44-45. Moreover, there is no
evidence that the release signed by the parties was limited in any way, and Wilson did not later object to
the trial court speaking to Davies about matters unrelated to billing. Id. at 76.
                                                    8
the child’s parent(s); (3) the child’s wishes, with more consideration given if the child is

at least fourteen years of age; (4) the interaction and interrelationship of the child with the

child’s parent or parents, the child’s sibling, and any other person who may significantly

affect the child’s best interests; (5) the child’s adjustment to the child’s home, school, and

community; (6) the mental and physical health of all individuals involved; (7) evidence

of a pattern of domestic or family violence by either parent; and (8) evidence that the

child has been cared for by a de facto custodian. I.C. §§ 31-17-2-8, 21.

       Wilson contends that there was no evidence presented from which the court could

have found a substantial change in any of the statutory factors or that modification was in

the best interests of B.W. and A.W. Reply Br. p. 10. Rather, Wilson claims, the trial

court’s decision was based entirely on its displeasure with his actions of recording a

number of counseling sessions. Id. at 10-12.

       Generally, cooperation or lack thereof with a trial court’s standing custody order,

in and of itself, is not an appropriate ground for modifying custody. In re Paternity of

M.P.M.W., 908 N.E.2d 1205, 1208 (Ind. Ct. App. 2009). Thus, it is improper for a trial

court to order a change of custody to punish one parent. Id. However, a parent’s lack of

cooperation or misconduct may be taken into account to the extent that such behavior

implicates a parent’s misdirected motives with regard to a child’s best interests. See

Leisure v. Wheeler, 828 N.E.2d 409, 415-16 (Ind. Ct. App. 2005) (holding that one

parent’s act of recording a child’s telephone conversations with the other parent may be



                                              9
considered in a modification proceeding if the recording was intended not to protect the

child but to interfere with the child’s relationship with the other parent).

       Here, the record shows that Curtis believed Wilson’s resistance throughout the

counseling process indicated that he cared more about “the win” than about the best

interests of his children. Tr. p. 91-92; Appellee’s App. p. 15-16. Because the trial court

seemingly accepted this interpretation, it could have viewed this testimony as showing a

substantial change in either factor 4 or factor 6, inasmuch as Wilson’s motivations would

be suggestive of his relationships with his children or his mental health. See Tr. p. 102-

06; I.C. §§ 31-17-2-8(4), -8(6). The counselors’ testimony about Wilson’s refusal to

accept responsibility for any mistakes he made in parenting and his “grilling” of the

children after their counseling sessions are further evidence that could bear on one of

these factors. Tr. p. 101, 104.

       The trial court could also have found a substantial change from other evidence in

the record. First, the initial custody determination was obtained through an agreement of

the parties. Appellant’s App. p. 5. The very fact that Myers was now seeking custody

indicates that there was a substantial change in the wishes of at least one of the parents.

See I.C. § 31-17-2-8(2). In addition, A.W.’s desire to live with Myers and B.W.’s

improving relationship with Myers could also have been viewed as substantial changes in

a number of the best interests factors. See Tr. p. 3, 43-44, 98; I.C. §§ 31-17-2-8(1), -8(3),

-8(4); Julie C. v. Andrew C., 924 N.E.2d 1249, 1257 (Ind. Ct. App. 2010) (stating that a

child’s desire for an increased relationship with a noncustodial parent can properly be

                                              10
viewed as a substantial change in the best interests factors and taking into account that

the trial court may have obtained further evidence of this through in-camera interviews).

This is even more compelling given that nearly seven years had passed since the original

custody decree. See Richardson, 622 N.E.2d at 180 (noting that as children grow older

and mature, more weight is given to their desires to live with one parent or the other).

Thus, the trial court’s order was supported by sufficient evidence.

       Wilson also claims that the modification order itself was deficient because it

lacked specific findings. However, pursuant to Indiana Trial Rule 52(A), a trial court is

not required to set forth special findings of fact and conclusions of law in its order unless

a party makes a written request for special findings prior to the admission of any

evidence. Stevenson v. Stevenson, 173 Ind. App. 495, 501, 364 N.E.2d 161, 165 (1977).

Wilson concedes that he did not request special findings, but he still claims that the

court’s order was deficient. Reply Br. p. 6. According to Wilson, although a trial court

modifying custody need not make special findings indicating which of the best interests

factors have substantially changed, it is nonetheless required to issue written findings that

there has been a substantial change in the statutory factors and that modification of

custody is in the best interests of the children. Id.

       Wilson’s proposition is not supported by the text of Trial Rule 52(A) or by the

plain language of the modification statute, which requires only that the trial court “shall

consider” the best interests factors in deciding whether a custody modification is

warranted. I.C. § 31-17-2-21; see also K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 458 (Ind.

                                              11
2009) (upholding a custody modification where the trial court did not explicitly find that

the modification was in the child’s best interests). In other words, because Wilson did

not request special findings prior to the admission of evidence, the trial court did not err

by not including special findings in its order modifying custody.

       In light of the above, while we may not know the precise basis on which the trial

court’s decision was premised, such is not required.       The trial court’s modification

decision could have been based on any number of factors discussed above. Thus, we

decline to set aside the judgment.

                                     III. Attorney Fees

       Finally, we reach Wilson’s request that we remand this case to the trial court for

an assessment of appellate attorney fees. We assume he means his own. However, the

trial court was never deprived of jurisdiction to award appellate attorney fees to either

party. See Wagner v. Wagner, 491 N.E.2d 549, 555 (Ind. Ct. App. 1986). Therefore,

Wilson’s request for remand is denied.

       The judgment of the trial court is affirmed.

ROBB, C.J., and BRADFORD, J., concur.




                                            12